[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 05-16533                ELEVENTH CIRCUIT
                                                            FEB 12, 2007
                      ________________________
                                                         THOMAS K. KAHN
                                                              CLERK
                   D. C. Docket No. 05-60072-CR-JIC

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                  versus

ORIN CORT,
a.k.a. Tallman,
DONOVAN WALTERS,
a.k.a. Steel,
JEHSON JESSIAH,
a.k.a. Jason,
PRINCE TAYLOR,
DERRICK THOMPSON,
a.k.a. Brown Boy,
                                              Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (February 12, 2007)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:

      Appellants, Orin Cort, Donovan Walters, Jehson Jessiah, Prince Taylor, and

Derrick Thompson, appeal their convictions and sentences for conspiracy to

import into the United States at least five kilograms of cocaine, in violation of 21

U.S.C. § 963, and conspiracy to possess with the intent to distribute at least five

kilograms of cocaine, in violation of 21 U.S.C. § 846. After hearing oral

argument, considering the parties’ briefs, and reviewing the record on appeal, we

find no reversible error.

      Cort, Walters, Jessiah, and Thompson contend the Government’s evidence

was insufficient to support their convictions. We review de novo whether the

evidence was sufficient to support the jury’s verdict, viewing the evidence in the

light most favorable to the Government. United States v. Miles, 290 F.3d 1341,

1355 (11th Cir. 2002). After a thorough review of the record, we conclude the

evidence was sufficient to support each of the convictions.

      Cort, Walters, Jessiah, and Thompson also contend the district court abused

its discretion by admitting eight kilograms of cocaine into evidence. “Evidentiary

rulings are reviewed for abuse of discretion.” United States v. Range, 94 F.3d
614, 620 (11th Cir. 1996). The district court did not abuse its discretion by

admitting the eight kilograms of cocaine found on the Discovery.

                                          2
       Cort, Walters, Jessiah, and Thompson further contend the district court

erred by failing to repeat to the jury its instruction about demonstrative exhibits.

We review objections that were not raised at trial for plain error. United States v.

Toussaint, 84 F.3d 1406, 1407 (11th Cir. 1996). The district court instructed the

jury on demonstrative exhibits at the time the exhibits were used and did not

plainly err by not repeating its explanation during the jury instructions.

       Jessiah alone contends the district court erred by admitting his post-arrest

statements.1 We review a district court’s denial of a motion to suppress under a

mixed standard; we review the district court’s findings of fact under the clearly

erroneous standard and the district court’s application of law to those facts de

novo. United States v. Gil, 204 F.3d 1347, 1350 (11th Cir. 2000). The district

court did not err by adopting the magistrate judge’s findings of fact, which were

not clearly erroneous. Further, there was no error in the district court’s application

of law to those facts.

       Jessiah also contends the district court abused its discretion by denying his

motion for mistrial. We review a district court’s refusal to grant a mistrial for

abuse of discretion. United States v. Perez, 30 F.3d 1407, 1410 (11th Cir. 1994).


       1
         Jessiah also asserted a claim of ineffective assistance of counsel, which is not addressed
by this Court. See United States v. Perez-Tosta, 36 F.3d 1552, 1563 (11th Cir. 1994).


                                                 3
The district court did not abuse its discretion by denying Jessiah’s motion for

mistrial.

           Jessiah further contends the district court erred by applying an obstruction

of justice enhancement to his sentence. In reviewing a district court’s imposition

of a sentence enhancement for obstruction of justice, we review factual findings

for clear error and the application of the Sentencing Guidelines to those facts de

novo. United States v. Uscinski, 369 F.3d 1243, 1246 (11th Cir. 2004). The

district court did not clearly err by finding Jessiah lied while under oath and did

not err by applying the obstruction of justice sentence enhancement.

       Each Appellant challenges his sentence based on the quantity of cocaine the

district court used to calculate the Guidelines ranges.2 “We review a sentencing

court’s drug quantity determination for clear error.” United States v. Mertilus, 111
F.3d 870, 873 (11th Cir. 1997). Our review of the district court’s application of

the Sentencing Guidelines is for plain error when an appellant did not object at

sentencing. United States v. Rodriguez, 398 F.3d 1291, 1296 (11th 2005). When

an appellant preserved the objection, we review the claim de novo. United States

v. Ellis, 419 F.3d 1189, 1192 (11th Cir. 2005). The district court did not err by



       2
        Taylor also challenged an alleged enhancement for a supervisory role, but the district
court upheld his objection at sentencing and did not impose the enhancement.

                                                4
imposing a sentence based on a quantity of cocaine the district court determined

by a preponderance of the evidence because the sentences were within the

statutory maximum for the crimes for which the jury found Appellants guilty.

      AFFIRMED.




                                        5